Citation Nr: 0502288	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  02-13 848	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to the proceeds of National Service Life 
Insurance (NSLI) policies [redacted] and [redacted].


WITNESSES AT HEARING ON APPEAL

M.T. and E.C.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the nephew of the veteran who served on 
active duty from May 1948 to December 1948 and from July 1950 
to May 1952.  The veteran died in August 2001.  This is a 
"contested claim" and the veteran's former spouse, B.L. 
(the appellee), was appropriately notified of the matter on 
appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 determination by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center of the Department of Veterans Affairs (VA).  The case 
was temporarily transferred to the New Orleans, Louisiana, VA 
Regional Office (RO), so that the appellant could testify at 
a personal hearing at that location.

In January 2004, relatives of the appellant testified at a 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.  The evidence demonstrates the veteran did not sign the 
October [redacted], 1998, VA Form 29-336b designating the appellant 
as the principal beneficiary of his NSLI policies; the 
document is not acceptable as a valid change of beneficiary.

2.  The evidence shows that in the last valid VA Form 29-336, 
dated July [redacted], 1995, the veteran designated the appellee as 
the principal beneficiary of his NSLI policies. 


CONCLUSION OF LAW

The appellant is not the last-named principal beneficiary of 
the veteran's NSLI policies and is not entitled to the 
proceeds of such policies.  38 U.S.C.A. § 1917 (West 2002); 
38 C.F.R. § 8.19 (2004) (previously § 8.22, redesignated in 
February 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Although the 
appellant has not been specifically notified of the VCAA, the 
Board finds notice is not required in cases such as this that 
do not involve VA compensation benefits.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA notification procedures do not apply in waiver 
cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
The Court has also held that the VCAA did not affect the 
issue of whether a Federal statute allowed the payment of 
interest on past due VA benefits.  See Smith (Claudus) v. 
Gober, 14 Vet. App. 227, 230 (2000), aff'd sub nom Smith v. 
Principi, 281 F.3d 1384 (Fed. Cir. 2002).  The applicable 
notice provisions are met in this case.  All evidence needed 
for a determination in the instant appeal has been obtained.  

VA law provides that an NSLI policy is a contract between the 
veteran and the Federal Government which assigns legally 
binding duties and responsibilities to each party.  The 
veteran, as the insured party, possesses the right to 
designate the beneficiary or beneficiaries of the policy, and 
at all times enjoys the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  A change of beneficiary to be effective must 
be made by notice in writing signed by the insured and 
forwarded to VA by the insured or the insured's designated 
agent, and must contain sufficient information to identify 
the insured.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. 
§ 8.19 (2004) (previously § 8.22, redesignated in 
February 2000).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F.2d 1246, 1247 (6th 
Cir. 1972)).

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine whether an actual change of beneficiaries has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there must be some overt act done to effectuate that intent.  
Hammack v. Hammack, 359 F.2d 844 (5th Cir. 1966); Jones v. 
Brown, 6 Vet. App. 388, 390 (1994); Curtis v. West, 11 Vet. 
App. 129, 133 (1998).

Assuming the above criteria are met, a change of beneficiary 
designation may nonetheless be invalid, if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  When cases are 
referred to a rating agency involving the testamentary 
capacity of the insured to execute designations or changes of 
beneficiary, or designations or changes of option, the 
following considerations will apply:

(a)  Testamentary capacity is that degree of mental capacity 
necessary to enable a person to perform a testamentary act.  
This, in general, requires that the testator reasonably 
comprehend the nature and significance of his act, that is, 
the subject and extent of his disposition, recognition of the 
object of his bounty, and appreciation of the consequence of 
his act, uninfluenced by any material delusion as to the 
property or persons involved.

(b)  Due consideration should be given to all facts of 
record, with emphasis being placed on those facts bearing 
upon the mental condition of the testator (insured) at the 
time or nearest the time he executed the designation or 
change.  In this connection, consideration should be given to 
lay as well as medical evidence.

(c)  Lack of testamentary capacity should not be confused 
with insanity or mental incompetence.  An insane person might 
have a lucid interval during which he would possess 
testamentary capacity.  On the other hand, a sane person 
might suffer a temporary mental aberration during which he 
would not possess testamentary capacity.  There is a general 
but rebuttable presumption that every testator possesses 
testamentary capacity.  Therefore, reasonable doubts should 
be resolved in favor of testamentary capacity.

38 C.F.R. § 3.355 (2004).

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  Morris v. States, 217 F. Supp. 220 
(N.D. Tex. 1963).  To rebut the presumption of testamentary 
capacity established by section 3.355(c), the contestant must 
show a lack of testamentary capacity by a preponderance of 
the evidence.  Elias, 10 Vet. App. at 263.

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is 
that influence or dominion, as exercised at the time and 
under the facts and circumstances of the case, which destroys 
the free agency of the testator, and substitutes, in the 
place thereof, the will of another.  Lyle v. Bentley, 406 F. 
2d 325 (5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 
(Tex. 1939).  Before a beneficiary designation can be set 
aside on the grounds of undue influence, the contestant must 
prove (1) the existence and exertion of an influence; (2) the 
effect and operation of such influence so as to subvert or 
overpower the mind of the testator at the time of the 
execution of the testament; and (3) the execution of the 
testament which the maker thereof would not have executed 
except for such influence.  Id.

In this case, VA records show service connection had been 
established during the veteran's life for partial skull loss 
(50 percent), left frontal Rolandic focal seizures (40 
percent), and pigmented area to the right ankle as a residual 
of a shell fragment wound (0 percent).  A combined 70 percent 
rating was in effect from September 8, 1982.

In a September 1982 VA Form 29-336, Designation of 
Beneficiary and Optional Settlement, the veteran designated 
the appellant as his principal beneficiary.  He also 
designated his sister, E.C., as the contingent beneficiary.  

In a September 1988 VA Form 29-336 the veteran designated the 
appellee as his principal beneficiary.  A marriage license 
shows the veteran and the appellee were married in 
December 1988.  In a May 1992 VA Form 29-336 the veteran 
designated his sister, E.C., as his principal beneficiary.  

In June 1995, VA received a VA Form 29-336 dated May [redacted], 
1995, designating the veteran's sister, M.T. as the principal 
beneficiary for policy 696 and the appellant as the 
contingent beneficiary.  A second VA Form 29-336 dated May 
[redacted], 1995, designating the veteran's sister, E.C. as the 
principal beneficiary for policy 656 and the appellant as the 
contingent beneficiary was also received.  

In July 1995, VA received a VA Form 29-336 dated July [redacted], 
1995, designating the appellee as the principal beneficiary 
for the veteran's NSLI policies.  The veteran's stepson, 
K.J.D., was designated as the contingent beneficiary.  

In November 1998, VA received a VA Form 29-336 dated October 
[redacted], 1998, designating the appellant as the principal 
beneficiary.  The veteran's niece, P.F., was designated as 
the contingent beneficiary.  The veteran's sister, M.T., 
signed the document as witness to the veteran's signature.

In correspondence dated in July 2001 the appellee noted she 
had been released from prison and requested the veteran's VA 
compensation payments be sent to her.  She reported she and 
the veteran remained legally married.

A death certificate shows the veteran died in August 2001 at 
a VA medical facility.  The report indicates the veteran was 
divorced at the time of his death.  The veteran's sister, 
M.T., was identified as the informant.

In an August 2001 VA Form 29-4125 the appellant requested a 
one sum payment for the veteran's NSLI policies.

In an August 2001 VA application for burial benefits the 
veteran's sister, M.T., submitted her claim for burial 
benefits and/or interment allowance.  A statement of funeral 
goods and services shows she was charged $9,324.40 for the 
veteran's funeral.  

In VA correspondence dated in September 2001 the appellee was 
notified that NSLI payments had been paid to the beneficiary 
on the latest designation of record.  In correspondence also 
dated in September 2001 the appellee claimed the signature on 
the most recent NSLI change of beneficiary form was a 
forgery.  

In correspondence dated in October 2001 the appellant was 
notified of the claim as to the validity of the veteran's 
signature on the October [redacted], 1998, beneficiary designation.  
The appellant was requested to return the previously issued 
checks in the amount of $5,036.90 and $5,204.58.

An October 2001 VA report of contact noted the veteran's 
sister, M.T., called and reported the appellant did not have 
the money to return to VA because it had been used to pay for 
the veteran's funeral.  In correspondence received by VA in 
January 2002 she stated she had witnessed the veteran's 
change of beneficiary form at his request and reported that 
the appellant was her son.  She also stated the veteran had 
completed the form himself and that he had been alert to his 
surroundings and acting of his own free will.  

A March 2002 VA Office of Inspector General, Forensic 
Laboratory Report found the veteran was not the author of his 
signature on the October [redacted], 1998, VA Form 29-336b and the 
May [redacted], 1995, VA Forms 29-336.  It was noted that documents 
in the veteran's claims folder including copies of VA Forms 
29-336 dated in September 1982, June 1984, October 1985, May 
1987, May 1992, and July 1998 had been examined for 
comparison.

An April 2002 VA report of contact noted the veteran's 
sister, M.T., called and reported the veteran had signed the 
change of beneficiary form at issue.  She also claimed the 
appellee had been forging the veteran's signature on checks 
for years.

In May 2002, VA notified the appellant it had been determined 
that the veteran had not signed the July [redacted], 1995, 
beneficiary designation and that his insurance claim had been 
disallowed.  He was requested to immediately returned the 
insurance proceeds he had received in the amount of 
$10,241.48.  He was also notified of his appellate rights as 
to that determination and advised to promptly submit any new 
evidence he believed would justify a different decision.

In his August 2002 substantive appeal the appellant and M.T. 
claimed the veteran had not signed the 1995 document 
designating the appellee as his principal beneficiary.  It 
was noted that the veteran and the appellee had divorced in 
1994 and that the veteran had no subsequent contact with her 
after she went to prison shortly after their divorce.  The 
appellant also claimed, in essence, that the appellee had 
abused and manipulated the veteran during their marriage to 
obtain his VA benefit payments.  

In January 2004, the veteran's sisters, M.T. and E.C., 
testified that they and their children, including the 
appellant, had cared for the veteran during his life and that 
the appellee had no contact with the veteran in the final 
years of his life.  They described having provided financial 
support for the veteran over the years and stated they should 
have had him adjudicated incompetent years ago but that they 
cared for him too much.  M.T. testified that she had 
witnessed the veteran sign the October 1998 beneficiary 
change form, but that she could not recall who had completed 
the form.  She reported the appellant had paid for the 
veteran's funeral with the insurance proceeds and asserted it 
would be unfair to him if the appellee received that money.  
Correspondence dated in January 2004 from the sheriff of 
Tangipahoa Parish, Louisiana, attesting to the character of 
M.T. and E.C. and of their care of the veteran was also 
received at the hearing.

In light of all the evidence of record, the Board finds that 
the March 2002 VA forensic report establishes that the 
veteran did not sign the October [redacted], 1998, VA Form 29-336b 
designating the appellant as the principal beneficiary of his 
NSLI policies.  The October [redacted], 1998, document is not 
acceptable as a valid change of beneficiary.  The evidence 
also shows that in the last valid VA Form 29-336, dated July 
[redacted], 1995, the veteran designated the appellee as the 
principal beneficiary of his NSLI policies.  No probative 
evidence demonstrating that document is invalid or that the 
veteran lacked testamentary capacity at that time has been 
submitted.  Therefore, the Board finds the appellant is not 
entitled to recognition as the valid beneficiary of the 
veteran's NSLI policies.


ORDER

The appellant is not entitled to the proceeds of the 
veteran's NSLI policies; the appeal is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


